UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4977



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAWRENCE MARCELLOUS WILLIAMS, a/k/a Lawrence
Marcell Williams,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-99-6)


Submitted:   January 31, 2006          Decided:     February 17, 2006


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant.   Paul J. McNulty, United States Attorney, James
Ashford Metcalfe, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lawrence Marcellous Williams appeals from the district

court’s order revoking his supervised release and sentencing him to

three months imprisonment.      We affirm.

            Williams pled guilty in 2001 to possession of a stolen

firearm and was sentenced to thirty months imprisonment, followed

by three years of supervised release.        He began serving his term of

supervised release on March 7, 2003.         On May 17, 2005, a petition

to revoke Williams’ supervised release was filed based on three

alleged violations of the terms of his supervised release: (1)

failure to timely submit monthly supervision reports; (2) failure

to submit urine samples as instructed by his probation officer; and

(3) possession of marijuana based on multiple positive urine screen

samples.    At the hearing, Williams did not deny that the reports

were received late and admitted using marijuana once, but argued

that the subsequent tests were the result of residual drugs in his

system. In response, the Government presented the testimony of the

probation officer, John Grant, who was qualified as an expert--over

Williams’ objection--to testify as to the length of time marijuana

remains in the body.        Based on Grant’s testimony, the district

court concluded that Williams’ multiple positive urine screens

indicated multiple uses.

            At the conclusion of the hearing, the district court

sentenced   Williams   to   three   months   imprisonment,   followed   by


                                    - 2 -
twenty-one    months   of    supervised     release,    with   the    following

conditions:      (1)   three    months    of   home    confinement     and   (2)

suspension of all driving privileges, regardless of the status of

his license in Virginia.

             On appeal, Williams argues first that the district court

erred in admitting the testimony of the probation officer as an

expert on the issue of how long marijuana remains detectable in the

body.   This court reviews the admission of expert testimony for an

abuse of discretion.        See Gen. Elec. Co. v. Joiner, 522 U.S. 136,

139 (1997); United States v. Powers, 59 F.3d 1460, 1470-71 (4th

Cir. 1995). Expert testimony is admissible under Fed. R. Evid. 702

if it concerns: (1) scientific, technical, or other specialized

knowledge, that (2) will aid the jury or other trier of fact to

understand or resolve a fact at issue.          See Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 592 (1993); see also Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 141 (1999) (extending Daubert’s two-prong

gatekeeping test to all expert testimony). The first prong of this

inquiry examines whether the reasoning and methodology underlying

the expert’s proffered opinion is reliable.            See Daubert, 509 U.S.

at 593-95.    The second prong of the inquiry requires an analysis of

whether the opinion is relevant to the fact at issue.                See id. at

591-92, 595.    Thus, an expert’s testimony is admissible under Rule

702 if it “rests on a reliable foundation and is relevant,” Kumho

Tire Co., 526 U.S. at 141 (internal quotation marks and citation


                                    - 3 -
omitted), and falls outside the common knowledge of the jury.             See

United States v. Dorsey, 45 F.3d 809, 814-15 (4th Cir. 1995).

          We   find   that   the   district   court   did   not   abuse   its

discretion in overruling Williams’ objection to Grant’s testimony.

Grant detailed his extensive experience and training in drug

testing and analysis--specifically, that he has been in charge of

the in-house drug testing laboratory for investigation and pretrial

services for ten and a half years and received two one-month

training courses in drug testing. Moreover, Williams’ admission as

to a single use of marijuana alone was sufficient to subject him to

a mandatory revocation of his supervised release and exposed him to

a term of confinement of twelve to eighteen months.

          Second, Williams argues that the district court erred in

imposing a new special condition upon revocation of his supervised

release that prohibits him from operating a motor vehicle for the

duration of the twenty-one month term of supervised release.

Because Williams did not object below, review is for plain error.

United States v. Olano, 507 U.S. 725 (1993).           We find no error.

The condition was imposed as part of Williams’ original sentence.

Williams did not challenge the condition when it was imposed and

may not do so now.     See United States v. Johnson, 138 F.3d 115,

117-18 (4th Cir. 1998) (holding that, in appeal from the revocation

of supervised release, this court lacks jurisdiction to examine the

sentencing proceeding in which the term of supervised release was


                                   - 4 -
imposed).     In any event, we find no abuse of discretion in the

district court’s decision to impose this special condition of

Williams’ supervised release.         See United States v. Dotson, 324

F.3d 256, 259 (4th Cir. 2003) (providing standard of review).

Therefore, we affirm.        We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 5 -